DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear reciting “at least one viral detection chamber configured for real-time detection of aeropathogens present in air entering the aerosampler,” because it is unclear what structural configuration of the at least one viral detection chamber is being claimed.  
Claim 1 is not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired. The claim recites “wherein the at least one viral detection chamber comprises at least one working electrode apt to be functionalized with one or more compounds that specifically bind to one or more portions of the aeropathogens, and at least one counter electrode, and at least one electronic detection system connectable to the electrodes of the at least one viral detection chamber [...].”  It is unclear if the applicant is trying to claim the at least working electrode comprising one or more functionalized compounds that specifically bind to one or more portions of the aeropathogens, at least one counter electrode, and at least one electronic detection system connected to the electrodes of the at least one viral detection chamber.  For the purpose of this Office action, these limitations will be treated as intended use limitations.  In addition, the conjunction “and” makes the claim unclear if the at least one viral detection chamber comprises at least one working electrode, at least one counter electrode, and at least one electronic detection system; or the working electrode and the counter electrode.  
In claims 1, 2, 5 & 19, the limitations “aeropathogens” and “particles” make the claims unclear since the limitations are not positive element of the claims.  
Claim 1 recites the limitation "the electrodes" in L11.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the at least one working electrode, the at least counter electrode, or trying to claim a plurality of electrodes other than the working/counter electrodes?
Claim 4 is unclear reciting “a plurality of containers configured to supply the liquid directly to the viral detection chamber,” because it is unclear what structural configuration of the plurality of containers is being claimed.  
Claim 5 is unclear reciting “wherein a first tube of the two centrifugal collector tubes is configured to collect a first set of particles from the air having a diameter of between two microns and 10 microns, and wherein a second tube of the two centrifugal collector tubes is configured to collect a second set of particles from the air having a diameter of up to five microns” because it is unclear what structural configuration of the two centrifugal collector tubes is being claimed.  
In claim 5, the claimed first set of particles and a second set of particles are dust present in air collected in the dust collector, or of different particles.
Claim 6 is unclear reciting “the at least one working electrode is disposed opposite the at least one counter electrode to provide at least one pair of electrodes that has an axis perpendicular to both the upper inner wall and the lower inner wall” because it is unclear if the applicant is trying to define placement of the at least one working electrode and the at least one counter electrode thereby forming a pair of electrodes, or claim additional pair of electrodes.

Claim limitation “at least one viral detection chamber configured for real-time detection of aeropathogens present in air entering the aerosampler; wherein a first tube of the two centrifugal collector tubes is configured to collect a first set of particles from the air having a diameter of between two microns and 10 microns, and wherein a second tube of the two centrifugal collector tubes is configured to collect a second set of particles from the air having a diameter of up to five microns” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear linkage between the device and the claimed function: (i) the disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-8, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pierson et al. (US 2019/0232282).
Regarding claim 1, Pierson et al. teach: 
1. Device for real-time detection (¶ 0194, 0285+) of aeropathogens (Abstract+) comprising 
an aerosampler having an air inlet (e.g., pneumatic interface 160; see i.e., “The pneumatic interface 160 is configured to provide a fluid such as air into the sealed fluid path 150 through the blister pack chamber in order to promote flow of fluid in the desired direction along the fluid path 150 to the test wells 175.” ¶ 0204) and at least one collector tube (e.g., test well inlet path 176), 
a microfluidic system comprising at least one container (e.g., mixing chamber 153), piping (155) and at least one micro pump (e.g., blister pack) for flowing a liquid (see i.e., “[...] the blister pack 140 can be compressed by the user or reader device until the pressure of its liquid contents causes the blister pack 140 to rupture. Though described as a rupturable blister pack, other embodiments can implement mechanically openable chambers configured to similarly release the enclosed liquids into the first segment 151 of the fluid path 150.” ¶ 0203), 
at least one viral detection chamber (e.g., testing wells 175) capable for real-time detection (see ¶ 0285 for example), 
wherein the at least one viral detection chamber (e.g., testing wells 175) comprises at least one working electrode, and at least one counter electrode (e.g., electrodes 171A, 171B ¶ 0225), and 
at least one electronic detection system (e.g., detection system 2100; see also reader device 600), 
an electronic processing system (e.g., computing device 1700). 
With regard to limitations in claims 1-3, 5, 7, 8, 19 & 20 (e.g., “…at least one working electrode apt to be functionalized with one or more compounds that specifically bind to one or more portions of the aeropathogens…”, “… connectable to the electrodes of the at least one viral detection chamber, wherein data receivable from the at least one electronic detection system is processed electronically”, “… processing data receivable from the at least one electronic detection system”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claims 2-4 & 6-8, Pierson et al. teach:
2. The device according to claim 1, wherein the at least one collector tube comprises at least two collector tubes (e.g., test well inlet paths 176) capable of collecting simultaneously (see ¶ 0217 for example).  
3. The device according to claim 2, wherein the at least one container (153) is capable of supplying wetting liquid to inner walls of the at least two collector tubes (176) of the aerosampler (see ¶ 0213-0217 for example).  
4. The device according to claim 1, further comprising a plurality of containers (176) capable of supplying the liquid directly to the viral detection chamber (see ¶ 0205 for example).  
6. The device according to claim 1, wherein the at least one viral detection chamber (175) has an upper and a lower inner wall parallel to each other, wherein the at least one working electrode and the at least one counter electrode are disposed on the upper and the lower inner wall such that the at least one working electrode is disposed opposite the at least one counter electrode (see Fig. 1D for example).  
7. The device according to claim 1, further comprising a plurality of pumps and a plurality of valves (¶ 0205, 0275, 0281).  
8. The device according to claim 1, wherein the at least one viral detection chamber comprises a plurality of viral detection chambers (see Fig. 1D (175) for example). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2019/0232282) in view of Frick (US 6190548).
Regarding claim 5, Pierson et al. teach the device according to claim 3, wherein the aerosampler comprises a collector (e.g., filter) capable of collecting a particle (¶ 0312).  However, the reference does not explicitly teach two centrifugal collector tubes.
Frick teaches a multi-chamber treatment device comprising two collection chambers (113A, 113B) subsequent in a fluid flow direction (see Figs. 2, 9, 10 for example) capable of collecting particles of difference size (see C3/L44-C4/L43 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pierson et al., with the teachings of Frick to separate particles of different size (C4/L49-C5/L3).  Regarding the limitation centrifugal collector tubes, since the claim does not further specify the structure of the tubes, the limitation has been interpreted broadly as a container.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Drawings objections have been withdrawn.
35 USC § 112 rejections have been revised in view of the amendments as set forth above.
In response to the Applicant’s argument that “Pierson is ineligible to be used as a reference under 35 U.S.C. 102(a)(2)”, Examiner disagrees.  The reference’s provisional application dates are 09/23/2016.
In response to the Applicant’s argument that “Pierson fails to disclose or teach a device or method for the real- time detection of aeropathogens from the air”, Examiner notes the claimed invention is directed to a device.  As noted in the rejection, claim 1 is unclear reciting “at least one viral detection chamber configured for real-time detection of aeropathogens present in air entering the aerosampler,” because it is unclear what structural configuration of the at least one viral detection chamber is being claimed.  However, Pierson et al. teach the device capable of real-time detection, see ¶ 0285 for example.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pierson et al., with the teachings of Frick to separate particles of different size (C4/L49-C5/L3). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798